Grice, Justice.
The notice of appeal and transcript of record in the instant case were filed in this court on December 12, 1967. The enumeration of errors was filed December 27, 1967, fifteen days later. Rule 20 of this court, as amended effective July 1, 1966, requires that the brief of appellant be filed with the clerk within 10 days after such docketing. 221 Ga. 884. Rule 14 of this court, as amended effective July 1, 1966, provides that “Failure to file enumeration of errors within the time *57specified in these rules for the filing of briefs may be deemed as failure to perfect the appeal.” 221 Ga. 884. Here, no acceptable explanation by appellant’s counsel for the delay in filing the enumeration of errors has been given. Under these circumstances the motion of appellee to dismiss the appeal because of the delay in filing the enumeration of errors must be granted. Napier v. Napier, 222 Ga. 681 (151 SE2d 712); American Fidelity &c. Co. v. Weathers Bros. Transfer Co., 223 Ga. 313 (154 SE2d 592).
Argued January 9, 1968
Decided January 18, 1968.
Heyman & Sizemore, W. Dan Greer, John Burch, for appellant.
George P. Dillard, for appellees.

Appeal dismissed.


All the Justices concur.